Case 2:20-mc-00076-MWF-MRW Document 25 Filed 09/29/20 Page 1of2 Page ID #:916

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. Misc. 20-76 MWF (MRWx) Date September 29, 2020
Title In re Snyder Application
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a

Proceedings: ORDER TO SHOW CAUSE

1. Petitioner Snyder moved under Federal Rule of Civil Procedure 45(g) for an
order regarding the alleged non-compliance of New Content Media with two pending
document subpoenas. (Docket # 24.)

2. Rule 45(g) states that a district court “may hold in contempt a person who,
having been served, fails without adequate excuse to obey the subpoena or an order
related to it.”

3. Petitioner’s moving papers demonstrate that: (a) Petitioner served the
document subpoenas on New Content’s registered agent for service of process on
September 3 and 9; and (b) New Content failed to comply with the subpoenas by the
September 25 response date. (Docket # 24-1 at 2-3; 24-3 at 14; 24-5 at 14.)

A. Pursuant to Rule 45(g), New Content is ORDERED to show cause why it
should not be held in contempt of court or otherwise required to comply with the
subpoenas in this action. New Content’s written response to this OSC must be filed with
the Court by noon on Friday, October 2. After that, the Court may issue an appropriate
further order or set the matter for hearing.!

A. Petitioner is directed to immediately effect personal service of this order
through New Content’s registered agent and at New Content’s Vine Street business
location in Los Angeles. Petitioner will promptly file proof of service with the Court.

 

1 The Court is aware that Petitioner is scheduled to conduct depositions of New
Content’s representatives on October 5. Let’s see if the company responds to the OSC before
making any decision about the upcoming depo.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-mc-00076-MWF-MRW Document 25 Filed 09/29/20 Page 2o0f2 Page ID #:917

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. Misc. 20-76 MWF (MRWx) Date September 29, 2020
Title In re Snyder Application
***
6. The remaining components of Petitioner’s request for relief (immediate

production of materials, payment of fees) remain on the table and will be subject to the
Court’s consideration.

7. New Content is informed that failure to file a timely response to this OSC
“may be deemed consent to the granting [ ] of the motion.” Local Rule 7-12.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
